Citation Nr: 0844677	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-05 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the above claims.

In August 2006, the veteran was afforded a video conference 
hearing before the undersigned.  A transcript of the hearing 
is of record.  

In January 2007, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.

In August 2006, the veteran withdrew his claims for an 
increased rating for recurrent dislocation of the left 
shoulder and service connection for bunion of the left foot.  
See 38 C.F.R. § 20.204 (2008).  


FINDINGS OF FACT

1.  A low back disability did not have its onset during 
active service or within one year after separation from 
service, or result from disease or injury in service.

2.  A bilateral knee disability did not have its onset during 
active service or within one year after separation from 
service, or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
low back disability have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2008).

2.  The criteria for entitlement to service connection for a 
low back disability have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
arthritis and cardiovascular-renal disease, may be 
established based on a legal "presumption" by showing that 
either disability manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Post-service medical treatment records show that the veteran 
had been diagnosed as having minimal bilateral degenerative 
changes of the knees and minimal spondylosis of the lumbar 
spine.  Therefore, the first requirement for service 
connection for these claims, the existence of a current 
disability, is met.  See Hickson, 12 Vet. App. at 253.  

Following a careful review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
a low back disability and bilateral knee disability.  

Post-service VA treatment records show that the veteran was 
diagnosed and treated for degenerative changes of the low 
back and knees; however, they do not show that these 
disabilities had their onset during active service or are 
related to any in-service disease or injury.  The first 
medical treatment of record showing that the veteran had a 
bilateral knee disability was during August 2004 VA treatment 
and the first medical treatment of record showing that the 
veteran had a low back disability was during the March 2008 
VA examination.  

Service medical records are negative for any complaints, 
treatment, or findings of a low back disability or bilateral 
knee disability and the veteran's separation examination 
report shows that the veteran's spine and lower extremities 
were normal at separation.  In addition, there is no showing 
that he suffered from any problems or pain with his knees 
following service until August 2004 VA treatment and there 
was no record of any problems or pain with the low back until 
the March 2008 VA examination.  In rendering a determination 
on the merits of claim, the lack of evidence of treatment may 
bear on the credibility of the evidence of continuity.  
Savage v. Gober, 10 Vet. App. 488, 496 (1997).  The long time 
lapse between service and any documented evidence of 
treatment preponderates against a finding that the veteran's 
current low back disability and bilateral knee disability are 
related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

Furthermore, there is no competent medical evidence of record 
showing that the veteran's low back or bilateral knee 
disabilities had their onset during active service or within 
one year of his separation from active service, or are 
related to any in-service disease or injury.  The veteran 
asserts that he injured his back and knees in service when he 
fell down a hill carrying 81-millimeter mortar round and 
treated himself with painkillers.  However, following a 
physical examination and x-rays, the VA examiner provided a 
definitive opinion that the veteran's current low back and 
bilateral knee disabilities were not related to active 
service, but due to old age as their onset was gradual and 
there was no evidence of a traumatic injury to the back or 
knees.  The examiner provided rationale and cited to specific 
evidence in the file as support for his opinion.  The opinion 
was based upon review of the claims file and a physical 
examination, and is found to be persuasive.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  

The Board notes that where a combat wartime veteran alleges 
he suffers disability due to an injury incurred in service, 
38 U.S.C.A. § 1154(b) must be considered.  Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 
563 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
veteran's DD Form 214 indicates that he was awarded a Combat 
Action Ribbon, which indicates that he engaged in combat.  
The veteran contends that he fell down a hill injuring his 
back and knees during combat with the enemy.  However, the 
evidence does not show that his current low back and 
bilateral knee disabilities are etiologically connected to 
service.  Only a medical professional can provide competent, 
probative evidence regarding the diagnosis or etiology of a 
disability.  The statutory presumption, 38 U.S.C.A. 
§ 1154(b), does not eliminate the general need for competent 
evidence of a relationship between an injury in service and a 
current disability.  

The evidence does not show that the veteran was diagnosed 
with a low back disability or bilateral knee disability 
within one year following his separation from service.  The 
veteran's bilateral knee disability was not diagnosed until 
2004 and his low back disability was not diagnosed until 
2008.  As such, service connection on a presumptive basis is 
not warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the veteran's current low 
back and bilateral knee disabilities to service, and the 
medical evidence of record does not otherwise demonstrate 
they are related to service.  

In sum, there is no record of a diagnosis of a low back 
disability and a bilateral knee disability in service, and 
there is no competent medical evidence showing that these 
disabilities are related to service.  Consequently, the Board 
must find that the preponderance of evidence is against the 
claims; the benefit-of-the-doubt doctrine is inapplicable and 
the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet.App. at 51.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in October 2002 and January 2007 and 
the claims were readjudicated in an August 2008 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  


ORDER

Service connection for a low back disability and is denied.

Service connection for a bilateral knee disability is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


